Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 24, it is unclear what the “target material” on line 7 is and where it comes from since it is not clearly defined. The same is true for claim 42.
a selected value of magnetic field 
    PNG
    media_image1.png
    33
    452
    media_image1.png
    Greyscale
  “
, what the Jo, w, d and  Bz(0)  and “a selected value” are, how this λ can be derived  and if the realitation “λ” is additional “ λ” or a further recitation of the previously claimed “λ ” on line 5 in claim 24 .
	In claim 32, it is unclear how at least two solenoids can be “concentrically arranged” and what “a common value of λ” is if this is additional  “value” or a further recitation of the previously claimed “a value of λ” in claim 24 is, how the conduction members can “share” this  common value. The recitation “the concentrically arranged conduction members” lacks clear antecedent basis. Also, it is unclear  how the recitation “a system . . . value of “ on lines 1-2 is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings. The same is true for claim 33.
            In claim 34, it is unclear how the magnetic field can be “supplied” since no supplying means is recited in this claim and where the magnetic field comes from.
	In claim 33, what the “nX” is since it is not clearly defined.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-27, 29, 34 -36 and 42 are rejected under 35 USC 102 (a((2) as being anticipated by Doljack (US 9,779,866). 
Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim 24 and 42, as the best construed, Doljack discloses a device as shown on Figures 1-17 comprising:
- a conduction member (104, 204, 304 or 400) extending along a longitudinal axis, the conduction member having an inherent thickness extending radially with respect to the longitudinal axis, the thickness having a value D; and 
-a cavity (106, 206 or 306) defined within the conduction member (104, 204, 304 or 400),  the cavity extending along the longitudinal axis for receiving an target material (magnetic); 
-wherein the conduction member (104, 204, 304 or 400) comprises a conductor material (copper) and a semiconductor material (carbon) for providing a highly conductive composite material, see the paragraph 21.  

Regarding to claim 26, wherein the conduction member (104, 204, 304 or 400) is coiled about the longitudinal axis in a helical pattern around the longitudinal axis. 
Regarding claim 27, wherein the conduction member (500) comprises a series of plates in communication with each other through an inherent conduction linker which connects the plates together to make a coil, see Figure 5.
Regarding to claims 29 and 35-36,  wherein the conductor material comprises copper, the semiconductor material comprises a forest of carbon nanotubes, and the composite material comprises copper bonded to the forest of carbon nanotubes, see the paragraph 21.  
Regarding to claim 34, when the current applied to the coil (104, 204, 304 or 400), the magnetic field is produced in the cavity (106, 206 or 306) and concentrated in the cavity, see the paragraph 3 and Figure 3.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims  24-26, 28-29, 30-31, 34-36 and 42 are rejected under 35 USC 103 as being unpatentable over Bahr (US 9,161,430) in view of  Doljack (US 9,779,866).    
                  Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim 24, 34 and 42, as the best construed, Bahr discloses  a device as shown on Figures 1-17 comprising:
- a conduction member (36) extending along a longitudinal axis, the conduction member having an inherent thickness extending radially with respect to the longitudinal axis, the thickness having a value; and 
-a cavity (30) defined within the conduction member (34),  the cavity extending along the longitudinal axis for receiving an target material (ions); 
Regarding to claim 25, wherein the conduction member (36) is coiled about the longitudinal axis.  
Regarding to claim 26, wherein the conduction member (36) is coiled about the longitudinal axis in a helical pattern around the longitudinal axis.  
Regarding to claim 30,  further comprising an insulative body (28) within the conduction member (36), the insulative body electrically insulating the cavity from the conduction member.  
Regarding to claim 34, when the current applied to the coil (36) , the magnetic field is produced or applied in the cavity (28) or  applied for concentrating in the cavity (30), see the paragraph 3 and Figure 3.

-wherein the conduction member comprises a conductor material and a semiconductor material as called for in claim 24.  
          Nevertheless,  Doljack suggests to fabricate the coil from a conductor material (copper) and a semiconductor material (carbon) for reducing size and power loss, see the paragraph 0005.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the composite coil as suggested by Doljack in the device of Bahr for the purpose of reducing size and power loss.
Regarding claim 28, lacking of showing any criticality, selecting the optimum value  λ such as 10 times greater than a dimension of the plates extending along the longitudinal axis for the purpose of accommodating with a requirement of a predetermined system in which the modified of Bahr is to be used is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding to claims 29 and 35-36,  wherein the conductor material of the modified device of Bahr would comprises copper, the semiconductor material comprises a forest of carbon nanotubes, and the composite material comprises copper bonded to the forest of carbon nanotubes,
Regarding to claim 31 and 41, as the best construed, a skilled artisan realizes that a selectable  current applied through the coil (36) would provide a desired magnetic field density according to the formula:  
    PNG
    media_image1.png
    33
    452
    media_image1.png
    Greyscale
   

Regarding to claim 37, lacking of showing of a criticality, selecting the optimum time for the  magnetic field taking  place between about 0.01 ns and about 1ons  for the purpose of accommodating with a requirement of a predetermined system in which the modified of Bahr is to be used is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding to claim 38-40, lacking of showing of a criticality, selecting the optimum magnetic field strength as claimed for the purpose of accommodating with a requirement of a predetermined system in which the modified of Bahr is to be used is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding claim 42, further  providing a target material (ion) and locating the target material inside the cavity (30) for compressing the target material with the magnetic field, see the paragraph 47.

Claims 31, 37-38, 40 and 41  are rejected under 35 USC 103 (b) as being unpatenable over Doljack (US 9,779,866).
          Doljack discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
  
    PNG
    media_image1.png
    33
    452
    media_image1.png
    Greyscale
   as called for in claim 31 and 41.
     
  However, as the best construed, a skilled artisan realizes that when a selectable current applied through the coil of Doljack would provide a predetermined magnetic field density, see the paragraph 3,  as  claimed based the inherent formula:  
    PNG
    media_image1.png
    33
    452
    media_image1.png
    Greyscale
 .  Thus,  when the optimum variable values such as W or d are selected  an optimum density would be “generated” and the selection  is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Doljack  is to be used.   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the optimum magnetic density for the device of Doljack  as claimed for the purpose of accommodating with requirement of a predetermined system.
Regarding to claim 37, lacking of showing of a criticality, selecting the optimum time for the  magnetic field taking  place between about 0.01 ns and about 1ons  for the purpose of accommodating with a requirement of a predetermined system in which the modified of Diljack is to be used is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding to claim 38-40, lacking of showing of a criticality, selecting the optimum magnetic field strength as claimed for the purpose of accommodating with a requirement of a 



Claims 32-33  are rejected under 35 USC 103 (b) as being unpatenable over Fraser (US 3,210,610) in view of Doljack (US 9,779,866).
          Fraser discloses the device as shown on Figure 3-4 comprising:
- two concentric solenoid (26, 28) and the concentrically arranged conduction members (44) share a common value (helium).
         Fraser discloses all limitations of the claimed invention as stated above but fails to disclose that the solenoid structure of claim 24 as called for in claim 32.  

          Nevertheless, Doljack suggests the solenoids with all limitation of claim 24 as stated above  for reducing size and power loss, see the paragraph 0005.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the composite coil as suggested by Doljack in the device of Fraser for the purpose of reducing size and power loss.
Regarding claim 33, lacking of showing any criticality, selecting the optimum value nλ for the purpose of accommodating with a requirement of a predetermined system in which the modified of Fraser is to be used is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842